Case: 2:21-cr-00018-DLB-CJS Doc #: 21 Filed: 08/05/21 Page: 1 of 1 - Page ID#: 45




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             NORTHERN DIVISION
                                AT COVINGTON

CRIMINAL CASE NO. 21-18-DLB-CJS

UNITED STATES OF AMERICA                                                    PLAINTIFF


VS.                                     ORDER


MOISES DAVID TAJIBOY-ALFARO                                               DEFENDANT


                                    *** *** *** ***

      On July 16, 2021, Magistrate Judge Candace J. Smith, pursuant to referral and

with the consent of the parties, conducted a rearraignment proceeding in this case during

which Defendant Moises David Tajiboy-Alfaro pleaded guilty to the charge of the

Indictment. (See Doc. # 17).      Pursuant to 28 U.S.C. § 636(b)(1), Judge Smith

recommends that the Defendant's guilty plea be accepted. (See Doc. # 20). Neither side

has objected to that Recommendation, and the time to do so has expired. (Id. at 2-3).

Accordingly,

      IT IS ORDERED that the Defendant's guilty plea to the charge of the Indictment is

hereby ACCEPTED and Judge Smith's Recommendation (Doc. # 20) is hereby

ADOPTED as the opinion of the Court.

      This 5th day of August, 2021.
